Case 1:18-cr-00863-VEC Document 26 Filed 05/15/19 Page 1 of 5


                                  USDC SDNY
                                  DOCUMENT
                                  ELECTRONICALLY FILED
                                  DOC #:
                                  DATE FILED: 5/15/2019
Case 1:18-cr-00863-VEC Document 26 Filed 05/15/19 Page 2 of 5
Case 1:18-cr-00863-VEC Document 26 Filed 05/15/19 Page 3 of 5
Case 1:18-cr-00863-VEC Document 26 Filed 05/15/19 Page 4 of 5
Case 1:18-cr-00863-VEC Document 26 Filed 05/15/19 Page 5 of 5




    15
